Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Bauman Type Continuation
The instant application was identified, on filing, as a continuation-in-part of Application No. 17/187,193, which is/was an application for reissue of Patent No. 9,585,898. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on May 13, 2021 as part of the original filing of the instant application.
The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See MPEP 1451.
The instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
a)	Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipts mailed on August 26, 2014, September 12, 2014 and October 15, 2014.
b)	Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.
As established by In re Bauman, a Bauman type continuing application:
a)	Receives the benefit of the actual filing date of the parent reissue application.
b)	Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
1.  This application makes reference to or appears to claim subject matter disclosed in Application No. 15/925,437, filed March 19, 2018, and 15/154,671, filed May 13, 2016. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application.  See 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
2.  This application is claiming the benefit of prior-filed application No. 12/069,505 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between application 17/187,193 and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
3.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 17/187,193 and 16/442,512, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed applications do not disclose a composition comprising chromium, pyridine-3-carboxamide (niacinamide) and 2-amino-3-(diaminomethylidene amino) pentanoic acid (arginine), nor a method of using said composition.

Claim Objections
Claims 3, 6 and 10 are objected to because of the following informalities:  In claim 3, “excipientor” is misspelled.  In claim 10, “subcultaneously” is misspelled.  Claim 6 is not in the required form, i.e., it is not the object of a sentence beginning “I claim…”  See MPEP 608.01(m).  Appropriate correction is required.
  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripp, US 2021/0038656.
Tripp discloses a composition, “Super Supplemental Vitamins and Minerals,” comprising chromium amino acid chelate, L-arginine, niacinamide, magnesium stearate, stearic acid and dicalcium phosphate, anticipating claim 1.  See ¶ 304.  With regard to claim 3, the instant specification (¶ 17) identifies magnesium stearate, stearic acid and dicalcium phosphate as pharmaceutically acceptable adjuvants.  With regard to claims 4 and 6, the composition was administered as a tablet (pill).  See ¶ 294, Table 13.  With .

Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gingrich, US 2017/0027985.
Gingrich discloses a composition comprising chromium chloride, L-arginine, niacinamide and carriers such as cellulose gel and carageenan, anticipating claims 1 and 3.  See ¶¶ 95, 99, 107, 111, 119, 123, 132, 136, 144, 148, Table 11.  With regard to claim 4, the composition can be provided as a powder or a liquid.  See ¶ 166.  With regard to claim 6, the compositions can be provided in 250 ml cartons intended to be a single serving (¶¶ 94, 106).  With regard to claims 7-9, the compositions are for consumption by human subjects.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sizer, US 2016/0361383.
Sizer discloses a composition, “Tylactin RTD 15 Original,” comprising chromium chloride, L-arginine and niacinamide in a liquid carrier, anticipating claims 1, 3 and 4.  See Fig. 2.  With regard to claims 7-9, the composition is intended for consumption by human subjects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Munson (US 2017/0312328) in view of Gehring.
Munson discloses a composition comprising 120 mcg chromium, L-arginine HCl, niacin and adjuvants including magnesium stearate.  See ¶ 69.  With regard to claims 4 
Gehring teaches that niacin and niacinamide are similarly effective as vitamins because they are converted into each other within the organism (p. 88).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition and methods of Munson by substituting niacinamide for niacin as taught by Gehring.  It is obvious to substitute equivalents known to be useful for the same purpose.  MPEP 2144.06(II).  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marsland (US 2021/0290529) in view of Gehring.
Marsland discloses an edible composition comprising chromium, arginine, niacin and pharmaceutically acceptable carriers (i.e. food).  See ¶¶ 7, 9, 13, Table A.  With regard to claim 6, the composition can be administered as bars.  With regard to claims 7-8, the composition is intended for human subjects.  Marsland does not disclose a composition containing niacinamide.
Gehring teaches that niacin and niacinamide are similarly effective as vitamins because they are converted into each other within the organism (p. 88).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition and methods of Marsland by substituting niacinamide for niacin as taught by Gehring.  It is obvious to substitute equivalents known to be useful for the same purpose.  MPEP 2144.06(II).  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Patent 9,585,898) in view of Gehring.

With regard to the use of niacinamide, Gehring teaches that niacin and niacinamide are similarly effective as vitamins because they are converted into each other within the organism (p. 88).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition and methods of Russell by substituting niacinamide for niacin as taught by Gehring.  It is obvious to substitute equivalents known to be useful for the same purpose.  MPEP 2144.06(II).  It also would have been obvious for one of ordinary skill in the art to produce a composition comprising chromium complex, niacinamide, L-arginine and aspirin for the purpose of treating chromium deficiency or reducing blood glucose as taught by Russell.  It is prima facie obvious to combine two compositions, known to be useful for the same purpose, to make a single composition useful for that same purpose.  See MPEP 2144.06(I).  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Gehring as applied to claims 1 and 3-10 above, and further in view of Paterson.
Russell and Gehring teach a composition comprising arginine, chromium, aspirin and niacinamide, as set forth above.  Russell and Gehring do not teach a composition comprising salicylic acid instead of aspirin.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition and methods of Russell and Gehring by substituting salicylic acid for aspirin as taught by Paterson.  It is obvious to substitute equivalents known to be useful for the same purpose.  MPEP 2144.06(II).  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 3-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of copending Application No. 17/207,979 in view of Gehring. Claim 3 of the reference application claims a composition comprising chromium, arginine and niacin, and reference claim 7 claims a method in which the composition is administered to a person.  Gehring teaches that niacin and niacinamide are similarly effective as vitamins because they are converted into each other within the organism (p. 88).  It is obvious to substitute equivalents known to be useful for the same purpose.  MPEP 2144.06(II).  With regard to the pharmaceutically acceptable carriers recited in claims 3, 4, 8 and 9, these are conventional in the art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moneymaker (US 2008/0193602), Tuffley (US 2008/0213395) and Schiffrin (US 2011/0223136) also disclose pharmaceutical compositions comprising chromium, arginine and niacin.

Correspondence


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991